DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 6/30/2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/30/2020 and 7/7/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Figure 10 appears to include an unnecessary and redundant item number, “20” at the bottom of the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0078] states: “The coupling device 30 in the second is uncoupled from the engine 36…” which appears to contain a typographical error, and is recommended to update similar to the format similar in surrounding paragraphs, such as: “The coupling device 30 in the second position is uncoupled from the engine 36…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma (US-2012/0234282) in view of Hanawa et al. (US-2011/0073401; hereinafter Hanawa).
Regarding claim 1, Sakuma discloses a system (see Sakuma at least Abs and [0019]) comprising: 
…
 …
…
a coupling device disposed around the armature and slidable between a first position in which the coupling device couples the engine to the armature, and a second position in which the coupling device is uncoupled from the engine (see Sakuma at least [0022] and Fig 1; clutch 14 connects and disconnects engine output shaft 8 and motor output shaft 10).
However, Sakuma does not explicitly disclose the following:
…a support arm…
…an engine supported by the support arm…
…an armature supported by the support arm…
Hanawa, in the same field of endeavor, teaches the following:
…a support arm (see Hanawa at least [0026] frame 13)…
…an engine supported by the support arm (see Hanawa at least [0026] engine 43 on frame 13)…
…an armature supported by the support arm (see Hanawa at least [0026] motor 44 on frame 13)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device which variably connects a motor’s armature and engine as disclosed by Sakuma with a support arm that supports said engine and armature such as taught by Hanawa to provide structure to support the components of the system, within a single automobile (see Hanawa at least [0009]).
Regarding claim 9, Sakuma in view of Hanawa teach the system of claim 1, further comprising a magnetic device disposed around the armature (see Sakuma at least [0022]-[0023]).
Regarding claim 10, Sakuma in view of Hanawa teach the system of claim 9, wherein the magnetic device includes a permanent magnet (see Sakuma at least [0022]-[0023]).
Regarding claim 11, Sakuma in view of Hanawa teach the system of claim 9, wherein the magnetic device includes an induction coil (see Sakuma at least [0022]-[0023]).
Regarding claim 18, Sakuma in view of Hanawa teach the system of claim 1, wherein the armature includes a permanent magnet (see Sakuma at least [0022]-[0023]).
Regarding claim 19, Sakuma in view of Hanawa teach the system of claim 1, wherein the armature includes an induction coil (see Sakuma at least [0022]-[0023]).
Regarding claim 20, Sakuma in view of Hanawa teach the system of claim 1, further comprising a vehicle frame, the support arm supported by the vehicle frame (see Hanawa at least [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the support arm as taught by Sakuma in view of Hanawa with a vehicle frame such as taught by Hanawa to provide structure to support the components of the system, within a single automobile (see Hanawa at least [0009]).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Hanawa as applied to claim 1 above, and further in view of Ho (US-2004/0016582).
Regarding claim 2, Sakuma in view of Hanawa teach the system of claim 1.  However, neither Sakuma nor Hanawa explicitly disclose or teach the engine defines a notch, and the coupling device includes a tooth engaged with the notch when the coupling device is in the first position.
Ho, in the same field of endeavor, teaches the engine defines a notch, and the coupling device includes a tooth engaged with the notch when the coupling device is in the first position (see Ho at least Fig 5 and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device as disclosed by Sakuma in view of Hanawa with engaging teeth to couple to the engine such as taught by Ho to provide power transmission adjustability (see Ho at least [0012]).
Regarding claim 8, Sakuma in view of Hanawa teach the system of claim 1.  However, neither Sakuma nor Hanawa explicitly disclose or teach the armature includes a spline and the coupling device is engaged with the spline to permit movement of the coupling device relative to the armature along an axial axis and to inhibit movement of the coupling device relative to the armature in a rotational direction.
Ho, in the same field of endeavor, teaches the armature includes a spline and the coupling device is engaged with the spline to permit movement of the coupling device relative to the armature along an axial axis and to inhibit movement of the coupling device relative to the armature in a rotational direction (see Ho at least Fig 3 and [0027]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device as taught by Sakuma in view of Hanawa with a spline to engage the coupling device to a shaft such as taught by Ho to allow for adjustability and alignment (see Ho at least [0030]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Hanawa as applied to claim 9 above, and further in view of Meyers (US-2011/0295454).
Regarding claim 12, Sakuma in view of Hanawa teach the system of claim 9, further comprising a wheel supported by the support arm (see Hanawa at least [0020] and [0025] wheel 38 attached to front fork 35; front fork 35 attached to head pipe 12; head pipe 12 attached to frame 13) … 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system as taught by Sakuma in view of Hanawa with a wheel attached to the support arm such as taught by Hanawa to provide a means of movement for the components support of the system, within a single automobile (see Hanawa at least [0009]).
However, neither Sakuma nor Hanawa explicitly disclose or teach the following: 
…the magnetic device is fixed to the wheel…
Meyers, in the same field of endeavor, teaches the following:
…the magnetic device is fixed to the wheel (see Meyers at least [0078] and Fig 11)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel as taught by Sakuma in view of Hanawa with a magnetic device fixed to it such as taught by Meyers to provide motive force to the vehicle (see Meyers at least [0014] and [0080]).
Regarding claim 13, Sakuma in view of Hanawa and Meyers teach the system of claim 12, wherein the magnetic device is immovably fixed to the wheel (see Meyers at least [0078] and Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wheel as taught by Sakuma in view of Hanawa and Meyers with a permanent integration of a magnetic device such as taught by Meyers to utilize the rotation of the wheel to similarly function as the rotor of a motor (see Meyers at least [0078]).
Regarding claim 14, Sakuma in view of Hanawa and Meyers teach the system of claim 12, further comprising a brake supported by the support arm and designed to restrict rotation of the wheel relative to the support arm (see Meyers at least [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the support arm and wheel as taught by Sakuma in view of Hanawa and Meyers with a brake to restrict rotation of the wheel such as taught by Meyers to assist in electricity generation (see Meyers at least [0052]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Hanawa and Meyers as applied to claim 14 above, and further in view of Kshatriya (US-2011/0087392; already of record).
Regarding claim 15, Sakuma in view of Hanawa and Meyers teach the system of claim 14.  However, neither Sakuma nor Hanawa nor Meyers explicitly disclose or teach a processor and a memory, the memory storing instructions executable by the processor to actuate the coupling device to the first position and to actuate the brake to an on state in which the brake inhibits rotation of the wheel.
Kshatriya, in the same field of endeavor, teaches a processor and a memory, the memory storing instructions executable by the processor to actuate the coupling device to the first position and to actuate the brake to an on state in which the brake inhibits rotation of the wheel (see Kshatriya at least Fig 1B, [0032], [0035], and [0037] which teaches brake commands while the coupler is in the first position, joining the motor output shaft to the engine output shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first position configuration such as taught by Sakuma in view of Hanawa and Meyers with brake commands implemented by a brake such as taught by Kshatriya to assist in reducing engine loads such as experienced during an engine braking function (see Kshatriya at least [0027]).
Regarding claim 16, Sakuma in view of Hanawa and Meyers and further in view of Kshatriya teach the system of claim 15, wherein the memory stores instructions to actuate the armature to rotate when the brake is in the on state and the coupling device is in the first position (see Kshatriya at least [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the braking function such as taught by Sakuma, Hanawa, Meyers, and Kshatriya with an armature rotation such as taught by Kshatriya to assist in reducing engine loads such as experienced during an engine braking function (see Kshatriya at least [0027]).
Regarding claim 17, Sakuma in view of Hanawa and Meyers and further in view of Kshatriya teach the system of claim 15, wherein the memory stores instructions to actuate the engine to rotate (see Sakuma at least [0028] where engine starting control is initiated) when the brake is in the on state and the coupling device is in the first position (see Kshatriya at least [0034] where an armature rotation control is initiated upon receiving brake commands, and coupling device configured to the first position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the braking function such as taught by Sakuma, Hanawa, Meyers, and Kshatriya with an armature rotation such as taught by Kshatriya to assist in reducing engine loads such as experienced during an engine braking function (see Kshatriya at least [0027]).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Starr (US-2011/0168465) teaches an in-wheel motor capable of providing motive assist power and regenerative braking control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662